DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments to claim 193, filed 9/30/2021, has been entered. Claims 126, 131-133 and 192-195 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant’s election of a method using a microfluidic device with first and second types of cells in said device, wherein there is an active step of introducing a third type of cell into said device that transmigrates across a membrane in said device, and the species of step (C) of introducing an agent, the species of step (D) of measuring drug response, the species of agent being a drug or drug candidate, and the species of response being a change in gene transcription over the phone on 12/11/2015 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 126, 131-133 and 192-195 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Birkness et al (1999, Infection and Immunity 67(2): 653–658; of record in IDS filed 12/18/2015) in view of Nalayanda et al (2007, Experimental Lung Research, 33(6): 321-335), Allport et al (2002, Journal of Leukocyte Biology, 71, 821-829), Fradin et al (2007, Infection and Immunity 75(3): 1493-1501) and Smart et al (1994, Journal of Immunology, 152:4087-4094).
Birkness teaches a device and method of a tissue culture bilayer system that mimics some aspects of early alveolar infection (see abstract). Regarding claims 126 and 193, Birkness teaches the system comprises a microporous membrane that allows passage of cells, wherein the membrane has a top and bottom side, wherein each side is coated with cells, and wherein there is a compartment on either side of the membrane that are connected to fluid source (see col. 1 on page 654 and Figure 1).  Regarding claims 126 and 193, Birkness teaches that epithelial cells are on the top surface of the membrane and that endothelial cells are on the bottom surface of the membrane (see col. 1 on page 654 and Figure 1). Regarding claims 126, 131 and 193, Birkness states that with the addition of cells of the immune cells, one also can observe the effect of the cells on the growth and movement of the invading microbe during the course of infection (see col. 2 on page 655). Birkness notes that this bilayer model offers several directions for further study of mycobacterial pathogenesis including those using added drugs (see col. 2 on page 657). Birkness teaches that epithelial cells are contacted with bacteria (see col. 1 on page 654 and Figures 1 & 2).  Regarding claims 126 and 193, Birkness teaches peripheral blood mononuclear cells were added to the lower chamber, microscopic examination indicated a migration of the mononuclear cells through the bilayer to the apical surface, where they were seen associated with the mycobacteria on the epithelial cells (see col. 2 on page 655).  Regarding claims 133 and 195, Birkness teaches that epithelial cells are alveolar epithelial cells (see col. 2 on page 655 and A549 cells in col. 1 on page 654). Birkness concludes that the two-layer system allows the cell-to-cell communication that influences cell morphology, cell differentiation, cell orientation and polarization, and cytokine production, and makes possible the examination of microbial attachment, internalization, and intracellular multiplication. 

Regarding claims 126 and 193, Nalayanda teaches in vitro models of the alveolo-pulmonary barrier consist of microvascular endothelial cells and alveolar epithelial cells cultured on opposing sides of synthetic porous membranes, but that simple models do not reflect the physiological microenvironment of pulmonary cells, wherein cells are exposed to a complex milieu of mechanical and soluble stimuli (see abstract). Nalayanda teaches using alveolar epithelial and endothelial cells within varying microfluidic environments (Nalayanda provides fluid flow rates in the abstract), to induce sheer stress on the cells through media pressure (see abstract). Regarding claims 126 and 193, Nalayanda teaches studies of the alveolo-pulmonary barrier can be modeled using microfluidic culture chip capable of parallel assessment of multiple flow conditions (see page 323).
Regarding claims 126 and 193, Allport teaches parallel plate-flow chamber used for leukocyte adhesion assays are known and used by those skilled in the art (see page 822). Regarding claims 126 and 193, Allport teaches these parallel plate-flow chambers can be used with cells cultured on a porous membrane wherein leukocytes are flowed through chamber in the perfusion media over the cells (see page 822); since Allport teach fluid flowing over the chamber, there is a source of fluid connected to the chamber and this connection reads on a port, and the exit port of the fluid flow reads on a second port. Regarding claims 126, 132, 193 and 194, Allport provides examples wherein the cells on the membrane in the channel wherein the fluid is flowing are endothelial cells and wherein the cell in the fluid flow are neutrophils (see abstract and page 822). Regarding claims 131, 132 and 194, Allport provides examples wherein 
Regarding claim 126, 192 and 193, Fradin teaches TNF-alpha is a key pro-inflammatory cytokine (see col. 1 on page 1499). Fradin teaches pro-inflammatory cytokines are important for antimicrobial activities (see col. 2 on page 1499, and col. 1 on page 1500). Fradin teaches neutrophils are peripheral blood immune cells, that function with peripheral blood mononuclear cells in response to infection, and that the neutrophil-pathogen response is the subject of many studies (see col. 1 on page 1493 and col. 2 on page 1498). Fradin teaches that when pathogens infect the blood, the response is largely due to the polymorphonuclear cells (PMNs), which fuse with and engulf the pathogens (see col. 1 on page 1494), and Fradin teaches PMNs are mostly neutrophils (see col. 1 on page 1493). 
Regarding claim 126, 192 and 193, Smart teaches treatment of a monolayer of alveolar epithelial cells on a membrane with TNF-alpha stimulated the epithelial cells to secrete chemotactic factors that increases the transmigration of added neutrophils in fluid through said monolayer of alveolar epithelial cells on a membrane (see abstract). 
A person of ordinary skill in the art would have had a reasonable expectation of success in using Allport’s parallel plate-flow chamber system to control the environment of Birkness’ cells on a membrane and to allow for other cells to be flowed into the system because Nalayanda teaches that mechanical stimuli allows the system to reflect the physiological micro environment and Allport’s parallel plate-flow chamber system allows for control of fluid flow containing cells over cells on a membrane. The skilled artisan would have been motivated to use Allport’s parallel plate-flow chamber system to control the fluid environment of Birkness’ cells on a membrane because Nalayanda’s teaches varying microfluidic environments on the cells together with mechanical stimuli allows the system to better model the alveolo-pulmonary barrier and Birkness teaches that it is useful to add immune cells to the system for different assays. 

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive. 
Applicant reiterates their prior arguments that none of the references provide motivation for treating epithelial cells with the pro-inflammatory mediator TNF-alpha such that treatment of epithelial cells with TNF-alpha would result in a cascade effect would support adhesion of neutrophils to endothelial cells and transmigration. However as stated in the Office action mailed 6/8/2021, the method is not only limited to neutrophils adhering to endothelial cells and transmigrating as a result of the TNF-alpha treatment of epithelial cells. Indeed, both of the 
Applicant alleges that the limitation wherein a portion of the third/immune cells adhere to the endothelial cells was ignored. However, as stated in the above rejection, which is identical to the rejection mailed 6/8/2021, Allport teaches these parallel plate-flow chambers can be used with cells cultured on a porous membrane wherein leukocytes are flowed through chamber in the perfusion media over the cells and Allport provides examples wherein the cells on the membrane in the channel wherein the fluid is flowing are endothelial cells and wherein the cell in the fluid flow are neutrophils. Importantly, as stated above, Allport provides examples wherein bind to the endothelial cells. Therefore this limitation is expressly taught by Allport.  
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653